Case: 1:19-cv-01357-CAB Doc #:1 Filed: 06/12/19 1 o0f5. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF OHIO JUN 12 2019
Ara US. res CT eu AT
ORTHERN bist jae F OHIO

Katrina T. Robinson

3526 W 127" Str :

Cleveland, OH M4111 od 249 Cw n 9 C v n 1 3 5 ?
Plaintiff, | Judge. . £ OVK 0
VS. COMPLAINT —

MAG. JUDGE BAUGHMAN

 

Cleveland State University (CSU)
2121 Euclid Ave
Cleveland, OH 44115

Communications Workers of America,
District 4309 (CWA)

20525 Center Ridge Road, Suite 700
Rocky River, Ohio 44116

Defendants.

 

Plaintiff, Katrina Robinson, Pro se files this complaint before this Court before my right expires.

PARTIES
(1) Plaintiff, Katrina Robinson resident of 3526 W 127th Street, Cleveland, Cuyahoga,

Ohio 44111, former employee, wrongfully terminated. Defendant Cleveland State
University (CSU) 2121 Euclid Ave, Cleveland, Cuyahoga, Ohio 44115; and
Defendant Communications Workers of America District 4309 (CWA), 20525 Center
Ridge Road, Suite 700 Rocky River, Ohio 44116

JURISDICTION AND VENUE

(2) This court has subject matter jurisdiction pursuant to 42 U.S. Code § 1983. Violations
of 13" Amendment of U.S. Constitution, and 14th Amendment of U.S. Constitution.

 
Case: 1:19-cv-01357-CAB Doc #:1 Filed: 06/12/19 2 of 5. PagelD #: 2

FACTUAL ALLEGATIONS

(3) On or about March 2017, Defendant Cleveland State University prohibited Plaintiff
schedule time off work to seek medical attention in violation of federal law.

(4) On or about October 2018 Defendant CSU retaliated against Plaintiff by wrongfully
terminating and disputing Plaintiff's right to State of Ohio Unemployment
Compensation benefits.

(5) On or about November 2018 Plaintiff filed complaint for retaliation and wrongful
termination with U.S. Equal Employment Opportunity Commission EEOC, case
number: 532-2019-00311, 11-07-2018 Submission 2018 type Retaliation (Medical,
Wages, Schedule, Retaliation) was charge: inquiry

a. On February 19, 2019 Plaintiff filed a complaint for retaliation with EEOC
case number: 532-2019-00967, 02-19-2019 Submission 2019 type wrongful
termination was charge: Determination of no reasonable cause issued right to
suit issued.

b, On October 19, 2017 Plaintiff filed a complaint for retaliation with EEOC
case Number: 532-2018-00097, 10-19-2017 Submission 2017 type
Discrimination (Retaliation and disability) was charge: Determination of no
reasonable cause issued — Plaintiff received right to sue letter issued.

c. On June 20, 2017 Plaintiff filed a complaint for discrimination (Color, Race,
Retaliation, Sex, and Disability) with EEOC case number 846-2017-20889
was charge: Determination of no reasonable cause issued Plaintiff received
right to suit issued,

d. On May 17, 2017 Plaintiff filed a complaint for discrimination (Retaliation
and Disability), with EEOC case number: 846-2017-23990, 05-17-2017
Submission 2017 type Discrimination was charge: determination of no
reasonable cause issued plaintiff received a right to suit letter issued,

(6) On June 28, 2018 Plaintiff filed compliant with Ohio Civil Right Commission
O.C.R.C Case# (CLE) B4 (44711) 06182018 -discriminated on the basis of
Race/color, Sex, Disability, and retaliation (for protesting discrimination) —Status:
inquiry

a. Case number: AKRB3 (44711) 06182014; 22A-2018 -01554C
Case number: KRB3 (44710) 06182018 --22A-2018-02662C Requested for
reconsideration with EEOC as Dual Filing Status inquiry

(7) On October 2017, Plaintiff filed a complaint with Ohio State Employment Relation
Board (SERB) against CWA Union and Cleveland State University for unfair labor
practices and poor treatment.

 
Case: 1:19-cv-01357-CAB Doc #:1 Filed: 06/12/19 3 of 5. PagelD #: 3

b. On December 2018 Plaintiff filed a complaint with Ohio State Employment
Relations Board (SERB), Case No. 2018-ULP-09-0162 Katrina Robinson v.
Cleveland State University; and Case No. 2018-ULP-09-0163 Katrina
Robinson v. Communications Workers of America District 4

a. On January 11, 2019 Plaintiff filed wrongful termination and discrimination
with SERB.

Case No. 2019-ULP-01-00i1 Katrina Robinson v. Communications Workers
of America;

c. On February 9,2019 Plaintiff filed a complaint with Ohio State Employment
Relation Board (SERB) wrongful termination and racial and gender
discrimination Case No, 2019-ULP-02-0034 Katrina Robinson vy. Cleveland
State University

(8) On March 28,2019 Plaintiff filed a complaint with the O.R.C.R. Department of Health
and Human Service conformation number : 1694191

(9) On April 25, 2019 Plaintiff filed a complaint with Ohio Department or Higher
education in regards to retaliation

FIRST CLAIM FOR RELIEF
(Breach of Contract)

(10) The allegations of paragraphs 1-9 are re-alleged and incorporated herein by
reference, and Plaintiffs allege as followed.

| (11) Defendant breach the employment contract pertaining to Plaintiff by violating
Defendant’s own ADA policy and refusing to abide Defendant’s own wage policy.

(12) Defendant CWA failed/refuse to represent Plaintiff pursuant to Plaintiff and

Defendant’s CWA union contract/agreement.

SECOND CLAIM FOR RELIEF
(Violation of U.S. Code 1983, and 13° Amendment, and 14 Amendment of
US Constitution due process rights)

(13)Allegations in paragraphs 1-12 are re-alleged an incorporated herein by reference,
and Plaintiff allege to the following.

(14)Throughout Plaintiff's employment Defendant CSU violated Plaintiff's civil rights
by denying equal pay, treatment and access to education because of Plaintiffs race and

gender.
Case: 1:19-cv-01357-CAB Doc #:1 Filed: 06/12/19 4 of 5. PagelD #: 4

THIRD CLAIM FOR RELIEF
(Violation of ADA)

(15)Allegations in paragraph 1-14 are re-alleged and incorporated herein by reference,
and Plaintiff allege the following.

(16) Defendant CSU violated Plaintiff's ADA rights by unlawfully publicizing Plaintiff's
medical/heaith condition to unwarranted parties.

(17) Defendant violated Plaintiff's ADA rights by refusing reasonable medical
accommodations to Plaintiff although medical evidence was provided to Defendant
CSU.

(18) Defendant violated Plaintiff’s ADA rights by retaliating against Plaintiff because of
her medical condition and complaints made by Plaintiff.

FORTH CLAIM FOR RELIEF

(Negligent Hiring, Supervision and Retention)

(19)Allegations in paragraph 1-18 are re-alleged and incorporated herein by reference,

and Plaintiffs allege the following.

(20)Defendants know of, knew, or should have known of the harassment, and failed to
take sufficient actions to stop it and continues to allow CSU employees to victimize
Plaintiff to this day. Defendants’ actions constitute a failure to train, negligent hiring,

supervision and retention.

FIFTH CLAIM FOR RELIEF
(Retaliation)

(21)Allegations in paragraph 1-20 are re-alleged and incorporated herein by reference,

and Plaintiffs allege the following.

(22)Plaintiff has engaged in the protected activity of complaining regarding her treatment
for her medical condition and harassment which resulted in discipline; affecting the

work environment; threats; increased surveillance; unjustified negative references;
Case: 1:19-cv-01357-CAB Doc #:1 Filed: 06/12/19 5 of 5. PagelD #: 5

unjustified negative evaluations; substantial changes in working conditions and areas;
and other activities that would dissuade a normal person from engaging in protected
activity and all Defendants are liable to Plaintiffs for retaliation.

SIX CLAIM FOR RELIEF

(23) Allegations in paragraph 1-22 are re-alleged and incorporated herein by reference,

and Plaintiffs allege the following.

(24) Defendants engaged in a prolonged pattern of outrageous conduct that has been
beyond the bounds of civilized society in their actions targeted and repeated
harassment and retaliation. Plaintiff has been forced into emotional distress that no

reasonable person could endure and all Defendants are liable.

WHEREFORE, Plaintiffs respectfully ask for an amount in excess of $250,000.00;
compensatory damages; punitive damages; attorneys’ fees; and any other relief this court

(Severe Emotional Distress)
deems just and equitable. Plaintiffs request trial by Jury.

Respectfully submitted,

   

Katrina Robinson

12 June 2019
